


Exhibit 10.5

 

DAVID ZATEZALO

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 24
day of September, 2013, but is effective as of October 20, 2013 (the “Effective
Date”), by and among (i) Rhino GP LLC, a Delaware limited liability company (the
“Company”), and (ii) David Zatezalo (“Executive”).

 

Recitals:

 

Executive is currently employed by Rhino GP LLC pursuant to a First Amendment to
Employment Agreement dated effective December 6, 2012, (the “Prior Agreement”). 
The Company is the general partner of Rhino Resource Partners, L.P. (the
“Partnership”) and the Company seeks to continue Executive’s employment as
Chairman.  For purposes of this Agreement, the term “Employer” shall mean the
entity employing Executive at the applicable time.

 

The Company desires to enter into this Agreement in order to amend and restate
the terms of Executive’s employment.  Executive desires to enter into this
Agreement, and to accept employment by Employer on the terms hereinafter set
forth in this Agreement.

 

Agreement:

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration the receipt and sufficiency of which
is hereby acknowledged, the parties hereby agree as follows:

 

1.                                 Term of Employment.  Unless terminated
earlier in accordance with the provisions of Section 6, Executive’s employment
under this Agreement shall be effective for a term commencing on the Effective
Date and continuing 2 years after the Effective Date (the “Initial Term”), and
renewing on an annual basis unless either party shall (a) terminate this
Agreement or (b) provide written notice to the other party that it does not wish
to renew (the “Employment Term”).

 

2.                                 Position and Duties.  As of the Effective
Date, Executive shall serve as the Chairman of the Board of Directors of the
Company and its subsidiaries.  Executive shall also serve on the Executive and
Compensation Committees of the Board and have the customary authority,
responsibilities and duties of such position(s), subject to the direction and
definition of such authority, responsibilities, and duties from time to time by
the Board of Directors.  The parties contemplate and agree that on average
Executive shall spend approximately 25% of normal business hours providing
services to the Company.  Executive shall be subject to all of the employment
and personnel policies and procedures in effect from time to time and applicable
to executive employees of Employer.  Executive’s regular place of employment
during the Employment Term shall be either at Executive’s home or at Employer’s
executive offices in

 

1

--------------------------------------------------------------------------------


 

Lexington, Fayette County, Kentucky, and Executive shall engage in such travel
as may be reasonably required in connection with the performance of his duties
hereunder.

 

3.                                 Base Salary.  The Employer shall pay
Executive a base salary (the “Base Salary”) at the annual rate of $135,000 per
year for the first year of the Employment Term, with adjustment to be evaluated
based on time requirements afterward.  Executive’s Base Salary shall be payable
in regular installments in accordance with the usual executive payroll practices
of the Employer.

 

4.                                 Incentive Compensation.  Executive shall
participate in the Board of Directors Annual Equity Compensation Plan beginning
in Q4 of 2013.  In recognition of the partial year served as President & CEO in
2013, and the absence of Phantom Incentive awarded in March of 2013, the
executive shall receive a one-time cash award bonus of $112,000 payable during
the second week of January 2014.

 

5.                                 Other Benefits.

 

(a)         Retirement Benefits.  During the Employment Term, Executive shall be
provided with the opportunity to participate in the Employer’s qualified
401(k) profit sharing plan and non-qualified deferred compensation plan (if
any), as they may exist from time to time, in each case, in accordance with the
terms of such plans.

 

(b)         Welfare Benefits.  During the Employment Term, Executive shall be
provided with the opportunity to participate in the Employer’s medical plan and
other employee welfare benefits on a comparable basis as such benefits are
generally provided by the Employer from time to time to the Employer’s other
executives, in each case, in accordance with the terms of such plans.

 

(c)          Indemnification.  Subject to the Employer’s Limited Liability
Company Agreement, Employer shall indemnify and hold harmless Executive from and
against any loss, cost, damage, expense, or liability incurred by Executive for
any action taken by Executive in the scope of Executive’s employment for the
Employer, provided such action (i) is within the scope, duties, and authority of
Executive, (ii) is not in willful violation of any law, regulation, or code of
conduct adopted by the Employer, and (iii) does not constitute gross negligence
or intentional misconduct by Executive.  The obligations of Employer under this
Section 5(c) shall survive the termination of this Agreement.  If there is any
conflict between this Section 5(c) and the Employer’s Limited Liability Company
Agreement, the Employer’s Limited Liability Company Agreement shall control,
provided however, that no revision to the Employer’s limited liability company
agreement may effect any diminishment to the Employer’s indemnification
obligations hereunder as they exist on the date hereof.

 

(d)         Reimbursement of Business Expenses.  During the Employment Term, all
reasonable business expenses incurred by Executive in the performance of his
duties hereunder shall be reimbursed by the Employer upon receipt of
documentation of such expenses in a form reasonably acceptable to the Employer,
and otherwise in accordance with the Employer’s expense reimbursement policies. 
Any reimbursement of any costs and expenses by the Employer to Executive under
this Agreement shall be made by the Employer in no event later than the close of
Executive’s taxable year following the taxable year in which the cost or expense

 

2

--------------------------------------------------------------------------------


 

is incurred by Executive.  The expenses incurred by Executive in any calendar
year that are eligible for reimbursement under this Agreement shall not affect
the expenses incurred by Executive in any other calendar year that are eligible
for reimbursement hereunder and Executive’s right to receive any reimbursement
hereunder shall not be subject to liquidation or exchange for any other benefit.

 

(e)          Vehicle.  The Employer shall provide Executive with the continued
use of the vehicle previously made available to Executive, or in the event such
vehicle becomes inoperable, another vehicle suitable for the intended duties of
Executive.

 

6.                                 Termination.  Notwithstanding any other
provision of this Agreement:

 

(a)                                 For Cause by the Employer or Voluntary
Resignation by Executive Without Good Reason.  If Executive is terminated by
Employer for Cause (as defined in Section 10(d)) or if Executive voluntarily
resigns without Good Reason (as defined in Section 10(j)), Executive shall be
entitled to receive as soon as reasonably practicable after his date of
termination or such earlier time as may be required by applicable statute or
regulation: (i) any earned but unpaid Base Salary through the date of
termination; (ii) reimbursement for all business expenses properly incurred in
accordance with Employer’s policy prior to the date of termination and not yet
reimbursed by the Employer (the aggregate benefits payable pursuant to clauses
(i), and (ii), hereafter referred to as the “Accrued Obligations”); and except
as provided in Section 6(e), Executive shall have no further rights to any
compensation (including any Base Salary or bonus, if any) or any other benefits
under this Agreement.

 

(b)                                 Without Cause by the Employer or Voluntary
Resignation by Executive for Good Reason.  If Executive is terminated by the
Employer other than for Cause, Disability (as defined in Section 10(g)) or
death, or if Executive voluntarily resigns for Good Reason, Executive shall
receive:  (i) the Accrued Obligations; and (ii) subject to Section 6(f) and
Section 6(h), Base Salary for the remaining Employment Term, or if such
termination occurs during the Initial Term, as severance base pay for the lesser
of (A) the remaining period of the Initial Term, or (B) a period of twelve (12)
months from the termination of employment, in each case payable in a lump sum as
provided in said Sections.  Except as provided in Section 6(e), Executive shall
have no further rights to any compensation (including any Base Salary or bonus,
if any) or any other benefits under this Agreement.

 

(c)          Death.  Following termination of employment for death, Executive’s
estate shall be entitled to receive the Accrued Obligations.  Except as provided
in Section 6(e), Executive’s estate shall have no further rights to any other
compensation or any other benefits under this Agreement.

 

(d)         Disability.  Following termination of employment for Disability,
Executive shall be entitled to receive the Accrued Obligations.  Except as
provided in Section 6(e), Executive shall have no further rights to any
compensation or any other benefits under this Agreement.

 

(e)          Accrued & Vested Benefits.  Upon any termination of Executive’s
employment, whether by Executive or Employer, Executive shall be entitled, in
addition to any other benefits that may be payable hereunder, to all benefits
accrued and vested as of the date of such

 

3

--------------------------------------------------------------------------------


 

termination, due to Executive under any employee benefit plan, policy or
practice of Employer (such as, for example, accrued health benefits or
reimbursements) (collectively, “Accrued and Vested Benefits”).

 

(f)           Release Etc.  Notwithstanding any other provision of this
Agreement to the contrary, Executive acknowledges and agrees that any and all
payments to which Executive is entitled under this Section 6 which are described
as being subject to this Section 6(f) are conditioned upon and subject to
(i) Executive’s execution of an agreement in such reasonable and customary form
as shall be prepared by the Employer reaffirming Executive’s obligations under
Section 7 hereof, and (ii) Executive’s execution of, and not having revoked
within any applicable revocation period, a general release and waiver, in such
reasonable and customary form as shall be prepared by the Employer, of all
claims Executive may have against the Employer and its directors, officers,
subsidiaries and affiliates, except as to (x) matters covered by provisions of
this Agreement that expressly survive the termination of this, and (y) any
Accrued and Vested Benefits to which Executive may be entitled.  Unless such
release becomes irrevocable within 55 days of Executive’s termination of
employment, Executive shall not be entitled to any severance benefits that are
described as being subject to this Section 6(f).  If the release has become
irrevocable within such 55-day period, the Employer shall pay such severance
benefits to Executive on the 60th day following his termination of employment,
subject to Section 6(h).

 

(g)          Resignation.  Upon Executive’s termination of employment for any
reason, Executive shall be deemed to have immediately resigned from all offices
with the Employer and any of the Employer’s subsidiaries or affiliates and
shall, immediately upon the request of the Employer, confirm such resignations
in writing.

 

(h)         Section 409A Delay in Payment.  Notwithstanding anything in this
Agreement to the contrary, if at the time of Executive’s termination of
employment with the Employer, Executive is a “specified employee,” as defined in
Section 409A of the Code, and the deferral of the payment or commencement of any
severance benefits otherwise payable under this Agreement as a result of such
termination of employment is necessary in order to avoid the additional tax
under Section 409A of the Code, then the Employer will defer the payment of any
such severance payments until the date that is six months following Executive’s
termination of employment with the Employer (or the earliest date as is
permitted under Section 409A of the Code).  Any payment deferred pursuant to
this Section 6(h) will be accumulated and paid to Executive (without interest)
in a lump sum.

 

(i)             Termination of Employment.  For purposes of this Agreement, a
termination of Executive’s employment means a “separation from service” for
purposes of Section 409A of the Code and the applicable Treasury regulations
thereunder.

 

7.                                 Covenants.

 

(a)         Confidentiality.  Executive agrees that Executive will not at any
time during Executive’s employment with the Employer or thereafter, except in
performance of Executive’s duties for and obligations to the Employer hereunder,
use or disclose, either directly or indirectly, any Confidential Information (as
hereinafter defined) of the Employer or its

 

4

--------------------------------------------------------------------------------


 

subsidiaries or affiliates that Executive may learn by reason of his association
with the Employer.  The term “Confidential Information” shall mean any past,
present, or future confidential or sensitive plans, programs, documents,
agreements, internal management reports, financial information, or other
material relating to the business, strategies, services, or activities of the
Employer, including, without limitation, information with respect to the
Employer’s operations, processes, products, inventions, business practices,
finances, principals, vendors, suppliers, customers, potential customers,
marketing methods, costs, prices, contractual relationships, including leases,
regulatory status, compensation paid to employees, or other terms of employment,
and trade secrets, market reports, customer investigations, customer lists, and
other similar information that is proprietary information of the Employer or its
subsidiaries or affiliates; provided, however, the term “Confidential
Information” shall not include any of the above forms of information which has
become public knowledge, unless such Confidential Information became public
knowledge due to an act or acts by Executive or his representative(s) in
violation of this Agreement.  Notwithstanding the foregoing, Executive may
disclose such Confidential Information when required to do so by a court of
competent jurisdiction, by any governmental agency having supervisory authority
over the business of the Employer or its subsidiaries or affiliates, as the case
may be, or by any administrative body or legislative body (including a committee
thereof) with jurisdiction to order Executive to divulge, disclose or make
accessible such information; provided, further, that in the event that Executive
is ordered by any such court or other government agency, administrative body, or
legislative body to disclose any Confidential Information, Executive shall
(i) promptly notify the Employer of such order, (ii) at the reasonable written
request of the Employer, diligently contest such order at the sole expense of
the Employer as expenses occur or at the election of Employer, cooperate with
Employer’s effort to contest such order, and (iii) at the reasonable written
request of the Employer, seek to obtain, at the sole expense of the Employer,
such confidential treatment as may be available under applicable laws for any
information disclosed under such order or at the election of Employer, cooperate
with Employer’s effort to obtain such confidential treatment.

 

(b)         Non-Compete.  During the Employment Term and for one (1) year
immediately following Executive’s termination of employment for any reason,
Executive shall not, without the prior written consent of the Employer,
participate or engage in, directly or indirectly (as an owner, partner,
employee, officer, director, independent contractor, consultant, advisor or in
any other capacity calling for the rendition of services, advice, or acts of
management, operation or control) any business for an individual or entity whose
principal business involves coal mining or coal marketing in the following
regions: Central Appalachia, Northern Appalachia, Illinois Basin, Western
Colorado, and any other region in which the Employer or any of the Employer’s
subsidiaries conduct business.

 

(c)          Non-Solicitation.  During the Employment Term and for two (2) years
immediately following Executive’s termination of employment for any reason,
Executive shall not, without the prior written consent of the Employer, solicit
or induce any then-existing employee of the Employer or any of its subsidiaries
or affiliates to leave employment with the Employer or any of its subsidiaries
or affiliates, or contact any then-existing customer or vendor under contract
with the Employer or any of its affiliates or subsidiaries for the purpose of
obtaining business similar to that engaged in, or received (as appropriate), by
the Employer or any of its affiliates or subsidiaries.

 

5

--------------------------------------------------------------------------------


 

(d)         Cooperation.  Executive agrees that during the Employment Term or
following a termination of employment for any reason, Executive shall, upon
reasonable advance notice, assist and cooperate with the Employer with regard to
any investigation or litigation related to a matter or project in which
Executive was involved during Executive’s employment.  The Employer shall
reimburse Executive for all reasonable and necessary expenses related to
Executive’s services under this Section 7(d) (i.e., travel, lodging, meals,
telephone, overnight courier) within ten (10) business days of Executive
submitting to the Employer appropriate receipts and expense statements.

 

(e)          Survivability.  The duties and obligations of Executive pursuant to
this Section 7 shall survive the termination of this Agreement and Executive’s
termination of employment for any reason.

 

(f)           Remedies.  Executive acknowledges that the protections of the
Employer set forth in this Section 7 are fair and reasonable, and that any
violation of such protections would cause serious and irreparable harm and
damage to the Employer and its subsidiaries and affiliates.  Executive agrees
that remedies at law for a breach or threatened breach of the provisions of this
Section 7 would be inadequate and, therefore, the Employer shall be entitled, in
addition to any other available remedies (including money damages), without
posting a bond, to equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction, or any other
equitable remedy that may be then available.

 

(g)          Limitation.  The terms of this Section 7 are intended to limit
disclosure and competition by the Executive to the maximum extent permitted by
law.  If the duration, scope, or nature of any limitation or restriction imposed
by any provision of this Section 7 is finally determined by any court or
tribunal of competent jurisdiction to be in excess of what is valid and
enforceable under applicable law, such provision shall be construed to cover
only that duration, scope or activity that is valid and enforceable.  Executive
hereby acknowledges that this Section 7 shall be given the construction which
renders its provisions valid and enforceable to the maximum extent, not
exceeding its express terms, possible under applicable law.

 

8.                                 Representations of Executive.  Executive
hereby represents to the Employer that Executive has full lawful right to enter
into this Agreement and carry out Executive’s duties hereunder, and that
performance of Executive’s obligations hereunder will not constitute a breach of
or default under any employment, confidentiality, non-competition or other
agreement.  Executive further represents to the Employer that Executive is not
listed in the Office of Surface Mining’s Applicant Violator System database. 
Executive shall provide prompt notice to the Employer of Executive’s first
employment subsequent to a termination of employment.

 

9.                                 Miscellaneous.

 

(a)         Satisfaction of Obligations Under Prior Agreement.  Company and
Executive hereby acknowledge that this Agreement amends, restates and supersedes
the Prior Agreement and that no severance or other similar payments are due
under the Prior Agreement..

 

(b)         Governing Law.  This Agreement will be governed by, and interpreted
in accordance with, the laws of the Commonwealth of Kentucky applicable to
agreements made

 

6

--------------------------------------------------------------------------------


 

and to be wholly performed within the Commonwealth of Kentucky, without regard
to the conflict of laws provisions of any jurisdiction which would cause the
application of any law other than that of the Commonwealth of Kentucky. 
Executive hereby consents to the jurisdiction of the state and federal courts of
the Commonwealth of Kentucky, including the Fayette Circuit Court, and hereby
waives any objection to venue of any action brought in such courts.

 

(c)          Entire Agreement; Amendments.  This Agreement contains the entire
understanding of the parties with respect to the employment of Executive by the
Employer.  There are no restrictions, agreements, promises, warranties,
covenants or undertakings between the parties with respect to the subject matter
herein other than those expressly set forth or referred to herein.  This
Agreement may not be altered, modified, or amended, nor may any of its
provisions be waived, except by written instrument signed by the parties hereto
which states that it is intended to alter, modify or amend this Agreement or
waive a right hereunder.  Sections 6 and 7 hereof shall survive the termination
of Executive’s employment with the Employer, except as otherwise specifically
stated therein.

 

(d)         Neutral Interpretation.  This Agreement constitutes the product of
the negotiation of the parties hereto and the enforcement of this Agreement
shall be interpreted in a neutral manner, and not more strongly for or against
any party based upon the source of the draftsmanship of the Agreement.  Each
party has been provided ample time and opportunity to review and negotiate the
terms of this Agreement and consult with legal counsel regarding the Agreement.

 

(e)          No Waiver.  The failure of a party to insist upon strict adherence
to any term of this Agreement on any occasion shall not be considered a waiver
of such party’s rights or deprive such party of the right thereafter to insist
upon strict adherence to that term or any other term of this Agreement.

 

(f)           Severability.  In the event that any one or more of the provisions
of this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not be affected thereby.

 

(g)          Successors.

 

(i)                                     This Agreement is personal to Executive
and shall not be assignable by Executive otherwise than by will or the laws of
descent and distribution.  This Agreement shall inure to the benefit of and be
enforceable by Executive’s legal representatives.

 

(ii)                                  This Agreement shall inure to the benefit
of and be binding upon the Company and its successors and assigns.  The Company
shall require any successor (whether direct or indirect, by purchase, merger,
reorganization, consolidation, acquisition of property or stock, liquidation, or
otherwise) to all or a substantial portion of its business and/or assets, by
agreement in form and substance reasonably satisfactory to Executive, expressly
to assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform this Agreement if no such
succession had taken place.  Regardless of whether such an agreement is
executed, this Agreement shall be binding upon any successor of the Company and
such successor shall be deemed the “Employer” for purposes of this Agreement. 
Notwithstanding anything to the contrary contained herein, Executive shall have

 

7

--------------------------------------------------------------------------------


 

the right to terminate this Agreement if the Employer’s assets or membership
units are sold to an entity that is not a subsidiary or an affiliate of the
Employer, Wexford Capital LP or any investment fund managed by Wexford Capital
LP.  Such a sale shall include a merger, consolidation, sale of assets or
membership units or other corporate reorganization; however it shall not include
a change in ownership as a result of a public offering.  Such a termination by
Executive shall be deemed a termination for “Good Reason” as herein defined.

 

(h)         Notice.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given if delivered personally, if delivered by
overnight courier service, if sent by facsimile transmission or if mailed by
United States registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses or sent via facsimile to the respective
facsimile numbers, as the case may be, as set forth below, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt; provided, however, that (i) notices sent by personal delivery or
overnight courier shall be deemed given when delivered; and (ii) notices sent by
United States registered mail shall be deemed given two days after the date of
deposit in the United States mail.

 

If to the Company, to:

 

Rhino GP LLC

c/o Wexford Capital LP

411 W. Putnam Ave.

Greenwich, CT 06830

Attn:  Mark Zand and

Attn:  Arthur Amron

 

If to Executive, to such address as shall most currently appear on the records
of the Employer.

 

(i)             Withholding.  The Employer may withhold from any amounts payable
under this Agreement such Taxes (as defined herein) as may be required to be
withheld pursuant to any applicable law or regulation.

 

(j)            Counterparts.  This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 

(k)         Code Section 409A.  It is intended that any this Agreement and the
Employer’s and Executive’s exercise of authority or discretion hereunder comply
with Code Section 409A (including the Treasury regulations and other published
guidance relating thereto), to the extent applicable, so as not to subject
Executive to the payment of any interest or additional tax imposed under Code
Section 409A with respect to any amounts payable or benefits provided under this
Agreement.  To the extent any amount payable or benefit provided under this
Agreement would trigger the additional tax imposed by Code Section 409A, the
Agreement shall be modified to avoid such additional tax.

 

8

--------------------------------------------------------------------------------


 

(l)             Confidential Terms.  Executive agrees to maintain as
confidential the terms and conditions of this Agreement; provided, however,
Executive may disclose the terms of this Agreement to his legal counsel, and
accountant or tax preparer, or as may be otherwise required by law.

 

(m)     Waiver of Jury Trial.  The parties hereby voluntarily and irrevocably
waive the right to a trial by jury with regard to any action arising under or in
connection with this agreement or the employment of Executive by the Employer.

 

10.                          Definitions.

 

(a)         Accrued Obligations.  “Accrued Obligations” has the meaning set
forth in Section 6(a).

 

(b)         Base Salary.  “Base Salary” has the meaning set forth in Section 3.

 

(c)          Board.  “Board” means the Board of Directors of the Company.

 

(d)         Cause.  “Cause” for termination by the Employer of Executive’s
employment with the Employer means any of the following:

 

(i)                                     the failure of Executive to perform
substantially his duties (other than any such failure resulting from incapacity
due to disability), within ten days after written notice from the Employer;

 

(ii)                                  Executive’s conviction of, or plea of
guilty or no contest to (A) a felony or (B) a misdemeanor involving dishonesty
or moral turpitude; or

 

(iii)                               Executive engaging in any illegal conduct,
gross misconduct, or other material breach of this Agreement which is materially
and demonstrably injurious to the business or reputation of the Employer; or

 

(iv)                              Executive engaging in any act of dishonesty or
fraud involving Employer or any subsidiary or affiliate of Employer.

 

(e)          Code.  “Code” means the Internal Revenue Code of 1986, as amended
from time to time.

 

(f)           Company.  “Company” means Rhino GP LLC, a Delaware limited
liability company.

 

(g)          Disability.  “Disability” means the inability of Executive to
perform his normal duties as a result of any physical or mental injury or
ailment for (i) any consecutive forty five (45) day period or (ii) any ninety
(90) days (whether or not consecutive) during any consecutive three hundred
sixty five (365) day period.

 

(h)         Employment Term.  “Employment Term” has the meaning set forth in
Section 1.

 

9

--------------------------------------------------------------------------------


 

(i)             Executive.  “Executive” means David Zatezalo.

 

(j)            Good Reason.  “Good Reason” for termination by Executive of
Executive’s employment means the occurrence (without Executive’s express written
consent) of any one of the following acts by the Employer or failures by the
Employer to act:

 

(i)                                     the assignment to Executive of any
duties inconsistent in any material respect with those of the office to which
Executive is assigned pursuant to Section 2 hereof (including status, office,
title and reporting requirements), or any other diminution in any material
respect in such position, authority, duties or responsibilities unless agreed to
by Executive;

 

(ii)                                  a reduction in Base Salary;

 

(iii)                               a reduction in Executive’s welfare benefits
plans, qualified retirement plan, or paid time off benefit, other than a
reduction as a result of a general change in any such plan; or

 

(iv)                              any purported termination of Executive’s
employment under this Agreement by the Employer other than for Cause, death or
Disability.

 

Prior to Executive’s right to terminate this Agreement, he shall give written
notice to the Employer of his intention to terminate his employment on account
of Good Reason.  Such notice shall state in detail the particular act or acts of
the failure or failures to act that constitute the grounds on which Executive’s
Good Reason termination is based and such notice shall be given within six
(6) months of the occurrence of the act or acts or the failure or failures to
act which constitute the grounds for Good Reason.  The Employer shall have
thirty (30) days upon receipt of the notice in which to cure such conduct, to
the extent such cure is possible and reasonable.

 

(l)  Taxes.  “Taxes” mean any United States federal, state or local income,
excise or other taxes the Employer is required to withhold by applicable law
with respect to any item of compensation paid or provided to Executive by the
Employer.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the dates written below.

 

EXECUTIVE:

 

 

/s/ David G. Zatezalo

 

David Zatezalo

 

 

 

Date signed:

    September 24, 2013

 

 

10

--------------------------------------------------------------------------------


 

COMPANY:

 

RHINO GP LLC

 

 

By:

      /s/ Mark Zand

 

 

 

Name: Mark Zand

 

 

 

By:

    /s/ Jay Maymudes

 

 

 

Name: Jay Maymudes

 

 

 

Title: Compensation Committee

 

 

 

Date signed:

    September 25, 2013

 

 

11

--------------------------------------------------------------------------------
